DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,202,245. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 11,202,245 recites the same limitations in claim 1.
Regarding claim 2, U.S. Patent No. 11,202,245 recites the same limitations in claim 2.
Regarding claim 3, U.S. Patent No. 11,202,245 recites the same limitations in claim 3.
Regarding claim 4, U.S. Patent No. 11,202,245 recites the same limitations in claim 1.
Regarding claim 5, U.S. Patent No. 11,202,245 recites the same limitations in claim 5.
Regarding claim 6, U.S. Patent No. 11,202,245 recites the same limitations in claim 6.
Regarding claim 7, U.S. Patent No. 11,202,245 recites the same limitations in claim 7.
Regarding claim 8, U.S. Patent No. 11,202,245 recites the same limitations in claim 8.
Regarding claim 9, U.S. Patent No. 11,202,245 recites the same limitations in claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 9,693,325).
Regarding claim 1, Park et al. disclose a network system comprising a plurality of devices (Abstract and figure 6, plurality of sensors of a wireless sensor network) wherein a substantial portion of the plurality of devices are capable of one or more of the following: transmitting and received data (Figures 1-5, sensors transmitting and receiving data; Abstract, sensors communicate directly with each other); wherein the distance between devices allows communication between at least one device and at least one other device (Column 2 lines 17-40 and column 32 line 61 – column 33 line23 disclose distance allowing message exchange between sensors); and wherein at least a portion of the plurality of devices comprising the network system configure themselves based on local network information (Abstract, plurality of sensors of the wireless sensor network synchronize themselves by exchanging timing information).
Regarding claim 2, Park et al. disclose wherein the network has substantially no access points and substantially no routers (Figure 6 sensor network; Title, se wireless ad hoc, which means no access points and no routers); and wherein a substantial portion of the plurality of devices are synchronous in time (Abstract, synchronizing plurality of sensors of a wireless sensor network).
Regarding claim 3, Park et al. disclose wherein the substantial portion of the plurality of devices are synchronous in time (Abstract, synchronizing plurality of sensors of a wireless sensor network) and the network is substantially internal interference free (Abstract, eliminate collisions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claim 1 above, and further in view of Boehlke et al. (US 2019/0297589).
Regarding claims 6 and 8, Park et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Boehlke et al.: wherein at least one device from the plurality of devices automatically adjust packet error rate and/or message error rate through repeat timeslots and/or modulation and/or alternative routes (Boehlke et al., Paragraph 0044, packet error rate adjusted through modulation); and wherein at least one device form the plurality of devices comprising the network system estimates crystal drift (Boehlke et al., Paragraph 0072, crystal drift of the system is tracked and adjusted for).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Boehlke et al. in order to further provide synchronization of data between devices of a wireless network (Boehlke et al., See abstract).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claim 1 above, and further in view of Zinger et al. (WO 2014/040135).
Regarding claim 7, Park et al. discloses the claimed invention above but do not specifically disclose the following limitations found in Zinger et al.: wherein a substantial portion of the plurality of device comprising at least one adjacent network are synchronized in time (Zinger et al., Paragraph 0316, adjacent networks synchronized; Also see paragraphs 0308-0315).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Zinger et al. in order to further avoid interference (Zinger et al., Paragraph 0315).
Regarding claim 9, Park et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Zinger et al.: wherein the at least one device from the plurality of devices comprising the network system has multiple group and/or application encryption and/or decryption keys (Zinger et al., Paragraphs 0219-0257 discuss the use of encryption and decryption keys for distributing digital data over networks); and wherein at least one device from the plurality of devices comprising the network system decides which application a packet belongs to by successfully matching a signature of the packet (Zinger et al., Paragraphs 0263-0265, 0293, 001199 all discuss signature matching for received data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Zinger et al. in order to provide security within the network (Zinger et al., Paragraph 0219).

Claim(s) 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Ishida et al. (US 2015/0355308) in view of Boehlke et al.
Regarding claim 10, Park et al. disclose a network system comprising a plurality of devices (Abstract and figure 6, plurality of sensors of a wireless sensor network) wherein a substantial portion of the plurality of devices are capable of one or more of the following: transmitting and received data (Figures 1-5, sensors transmitting and receiving data; Abstract, sensors communicate directly with each other); wherein the distance between devices allows communication between at least one device and at least one other device (Column 2 lines 17-40 and column 32 line 61 – column 33 line23 disclose distance allowing message exchange between sensors); and wherein at least a portion of the plurality of devices comprising the network system configure themselves based on local network information (Abstract, plurality of sensors of the wireless sensor network synchronize themselves by exchanging timing information); wherein the substantial portion of the plurality of devices are synchronous in time (Abstract, synchronizing plurality of sensors of a wireless sensor network) and the network is substantially internal interference free (Abstract, eliminate collisions).
Park et al. do not specifically disclose the following limitations disclosed in Ishida et al.: wherein at least one tag may transmit a signal (Ishida et al., Figure 1 and paragraphs 0062-0063, RFID tag 200 transmits a beacon signal) and a portion of a plurality of devices comprising a network device may receive the signal (Ishida et al., Figure 1 and paragraphs 0062-0063, device 100 receives beacon signal from RFID tag 200) and the signal strength may be used to determine the location of the at least one tag (Ishida et al., Paragraph 0063, device 100 can estimate a location of the tag 200 based on the electric field strength of the radio wave from the tag 200); wherein at least one wireless tag may be synchronous to avoid mutual interference (Ishida et al., Paragraphs 0013, 0021, prevent simultaneous transmission from RFID tags by optimally setting transmission interval. This implements synchronous behavior between the tags); wherein at least one wireless tag may transmit a packet (Ishida et al., Figure 1 and paragraphs 0062-0063, RFID tag 200 transmits a beacon signal); wherein the packet may be transmitted using one or more of the following: periodically, randomly, at predefined times, during a predefined time interval (Ishida et al., Paragraphs 0062-0053, tag 200 transmits beacon at a constant period to report its location), on at least one predefined channels; wherein the at least one predefine channel may be one or more of the following: Bluetooth channel, BLE channel, ZigBee channel and other RF channel (Ishida et al., Figure 2A and paragraph 0070, tag 200 communicates using Bluetooth, ZigBee, Wi-Fi, ANT+, BLE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park et al. with the teachings of Ishida et al. in order to communicate between sensors/tags while preventing simultaneous transmission therebetween (Ishida et al., Paragraphs 0013, 0021).
Park et al. in view of Ishida et al. do not specifically disclose the following limitations disclosed in Boehlke et al.: wherein at least one device from the plurality of devices dynamically adjusts packet error rate and/or message error rate through repeat timeslots and/or modulation and/or alternative routes (Boehlke et al., Paragraph 0044, packet error rate adjusted through modulation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of Park et al. in view of Ishida et al. with the teachings of Boehlke et al. in order to further provide synchronization of data between devices of a wireless network (Boehlke et al., See abstract).
Regarding claim 11, Ishida et al. disclose wherein the packet transmitted by wireless tag may contain one or more of the following: identification number, short identification number, hash of identification number, battery level, URL, RFID address and pre-programmed number (Paragraph 0080, beacon signal transmitted by tag 200 includes tag ID information and attribute information of the product to which the tag is attached) and one or more of network devices may control light (Figure 1 and paragraph 0077, device 100 includes a user terminal such as a cell phone, an information terminal, a PDA, a mobile personal computer, or a smart phone but not limited to these).
Regarding claim 12, Ishida et al. disclose wherein wireless tag may be carried by at least one personnel; wherein the location of the tag may be used to provide assistance to the at least one personnel (Paragraphs 0061, 0066, 0098, tag 200 attached to a key, a remote controller, an umbrella, a purse, and so forth; Paragraphs 0002 and 0039, RFID tag can be attached to a product or a person).
Regarding claim 13, Boehlke et al. disclose wherein the at least one device from the plurality of devices comprising the network system estimates crystal drift (Paragraph 0072, crystal drift of the system is tracked and adjusted for); wherein the estimated crystal drift may be used to determine environmental parameters, wherein the environmental parameters may include one or more of the following: temperature and humidity (Paragraph 0072, crystal drift tracking and adjustment because crystal drift causes changes in temperatures).
Regarding claim 15, Boehlke et al. disclose wherein probability of receiving the packet and/or tag location is improved by the at least one device from the plurality of devices dynamically adjusting packet error rate and/or message error rate through repeat timeslots and/or modulation and/or alternative routes (Paragraph 0044, packet error rate adjusted through modulation)

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Ishida et al. in view of Boehlke et al. as applied to claim 10 above, and further in view of Zinger et al.
Regarding claim 14, Park et al. in view of Ishida et al. in view of Boehlke et al. disclose the claimed invention above but do not specifically disclose the following limitations disclosed in Zinger et al.: wherein the at least one device from the plurality of devices comprising the network system has multiple group and/or application encryption and/or decryption keys (Zinger et al., Paragraphs 0219-0257 discuss the use of encryption and decryption keys for distributing digital data over networks); and wherein at least one device from the plurality of devices comprising the network system decides which application a packet belongs to by successfully matching a signature of the packet (Zinger et al., Paragraphs 0263-0265, 0293, 001199 all discuss signature matching for received data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of Park et al. in view of Ishida et al. in view of Boehlke et al. with the teachings of Zinger et al. in order to provide security within the network (Zinger et al., Paragraph 0219).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graziano et al. (US 2019/0297126) and Mayiras (US 2016/0316317) disclose RFID tag location determination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

September 21, 2022